FILED
                             NOT FOR PUBLICATION                            JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BABU SINGH,                                      No. 10-70108

               Petitioner,                       Agency No. A088-210-313

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Babu Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010).

We grant the petition for review, and we remand.

      Substantial evidence does not support the agency’s finding that it would be

implausible that a Sikh would be suspected of aiding Muslim terrorists because it

was based on improper speculation and conjecture. See Singh v. INS, 292 F.3d

1017, 1024-25 (9th Cir. 2002). Substantial evidence also does not support the

agency’s credibility finding based on discrepancies in Singh’s mother’s death

certificates because they are minor. See Ren v. Holder, 648 F.3d 1079, 1085-86

(9th Cir. 2011) (“minor discrepancies in dates that . . . cannot be viewed as

attempts by the applicant to enhance his claims of persecution have no bearing on

credibility”) (citation and internal quotation marks omitted). Thus, substantial

evidence does not support the agency’s adverse credibility finding. See id. at 1089.

      Accordingly, we grant the petition with respect to Singh’s asylum,

withholding of removal, and CAT claims, and we remand, on an open record, for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam); Soto-Olarte v. Holder, 555 F.3d 1089, 1096 (9th

Cir. 2009).


                                          2                                     10-70108
PETITION FOR REVIEW GRANTED; REMANDED.




                      3                  10-70108